                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF ALABAMA
                           SOUTHERN DIVISION


REZA SADEGHIAN, M.D.,                  :
                                       :
       Plaintiff,                      :
                                       :
vs.                                    : CIVIL ACTION NO. 18-00009-JB-B
                                       :
UNIVERSITY OF SOUTH ALABAMA            :
et al.,                                :
                                       :
       Defendants.                     :



                                   ORDER

       After due and proper consideration of all portions of this

file    deemed   relevant   to   the    issues   raised,   and   a   de   novo

determination of those portions of the Report and Recommendation

to which objection is made, the Report and Recommendation of the

Magistrate Judge made under 28 U.S.C. § 636(b)(1)(B) is ADOPTED as

the opinion of this Court. It is ORDERED that Defendants’ Motion

to Dismiss be GRANTED, in part, and DENIED, in part, as set forth

in the Report and Recommendation.

       DONE this 22nd day of January, 2019.



                                          s/JEFFREY U. BEAVERSTOCK
                                          UNITED STATES DISTRICT JUDGE
